THIRD AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
     , 2008 (this “Amendment No.3”), to the Existing Credit Agreement (such
capitalized terms and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below) is among FERRO CORPORATION, an Ohio corporation
(“Company”), each Lender party hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Term Loan Administrative Agent, and NATIONAL CITY BANK (“National City”), as
Revolving Loan Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Company, the Lenders, the Term Loan Administrative Agent and the
Revolving Loan Administrative Agent are all parties to the Amended and Restated
Credit Agreement, dated as of June 8, 2007, as amended by (a) the First
Amendment to Amended and Restated Credit Agreement and First Amendment to Pledge
and Security Agreement, dated as of December 17, 2007, and (b) the Second
Amendment to Amended and Restated Credit Agreement, dated as of January 4, 2008
(as amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment No. 3 and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Existing Credit Agreement, and the Lenders are willing, on the terms and
subject to the conditions hereinafter set forth, to the amendments set forth
below;

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment No. 3 shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment No. 3” is defined in the preamble.

“Amendment No. 3 Effective Date” is defined in Article III.

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“National City” is defined in the preamble.

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment No. 3 with such
meanings.

ARTICLE II

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 3 Effective
Date, the provisions of the Existing Credit Agreement referred to below are
hereby amended in accordance with this Article II.

SECTION 2.1. Amendments to Article I. Article I of the Existing Credit Agreement
is hereby amended as set forth below.

SECTION 2.1.1 The definition of “Obligations” in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrowers and each other Obligor
arising under or in connection with a Loan Document, including Reimbursement
Obligations and the principal of and premium, if any, and interest (including
interest accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) on the Loans; provided
that for purposes of this definition, when the term “Obligations” is used in any
agreement relating to Liens securing the Obligations (including the Collateral
Sharing Agreement), the Subsidiary Guaranty (Domestic) and Section 4.11, “Loan
Document” shall include each Rate Protection Agreement.

SECTION 2.1.2 The definition of “Fixed Charge Coverage Ratio” in Section 1.1 of
the Existing Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Fixed Charge Coverage Ratio” means, as of the close of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of (a) EBITDA (for all such Fiscal
Quarters) minus Capital Expenditures made during such Fiscal Quarters; provided
that for purposes of calculating the Fixed Charge Coverage for any Fiscal
Quarter ending in the 2007, 2008 and 2009 Fiscal Years, up to $30,000,000 of
Capital Expenditures made in any such Fiscal Year, but not exceeding $45,000,000
of Capital Expenditures in all such Fiscal Years, in each case as related to
restructuring initiatives, shall be excluded from such calculation, to (b) the
sum (for all such Fiscal Quarters) of (i) Interest Expense actually paid in cash
during such Fiscal Quarters (excluding (A) initial issuance costs paid in
connection with Indebtedness incurred in respect of the Obligations, (B) any
make-whole premium or Interest Expense payable in connection with the prepayment
of Indebtedness under the 1998 Indenture, and (C) if applicable, any swap
breakage costs incurred in connection with a prepayment of the Term Loan),
(ii) scheduled principal repayments of Indebtedness (other than Indebtedness
issued under the Indentures) actually made during such Fiscal Quarters
(including repayments of the Term Loans pursuant to clause (c) of
Section 3.1.1), (iii) finance expenses paid in connection with the Permitted
Receivables Program during such Fiscal Quarters, and (iv) Restricted Payments
made by the Company during such Fiscal Quarters.

SECTION 2.1.3 The definition of “Indentures” in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Indentures” means, collectively, (a) that certain Indenture, dated as of March
25, 1998 (the “1998 Indenture”), among the Company and J. P. Morgan Trust
Company, National Association (successor-in-interest to Chase Manhattan Trust
Company, National Association), as trustee (and any successor trustee(s)),
(b) that certain Indenture, dated as of May 1, 1993, among the Company and J. P.
Morgan Trust Company, National Association (successor-in-interest to Society
National Bank), as trustee (and any successor trustee(s)) and (c) that certain
Indenture, dated March 5, 2008 (the “2008 Indenture”), among the Company and
U.S. Bank National Association, as trustee (and any successor trustee(s)), in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.”

SECTION 2.1.4 The definition of “Leverage Ratio” in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Total Debt outstanding on the last day of such Fiscal Quarter to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters; provided that, for purposes of
calculating the Leverage Ratio for any Fiscal Quarter in which Indebtedness is
outstanding under each of the 1998 Indenture and the 2008 Indenture, the
aggregate amount of Indebtedness thereunder to be included in the calculation of
Total Debt for such Fiscal Quarter shall be the amount equal to the greater of
(i) the amount of Indebtedness outstanding under the 1998 Indenture and (ii) the
amount of Indebtedness outstanding under the 2008 Indenture, in each case
calculated as of the last day of such Fiscal Quarter.”

SECTION 2.2. Amendments to Article VII. Article VII of the Existing Credit
Agreement is hereby amended as set forth below.

SECTION 2.2.1 Section 7.2.2 of the Existing Credit Agreement is hereby amended
by deleting clause (h) thereof in its entirety and replacing it with the
following:

“(h) in addition to Indebtedness under the Indentures permitted under clause (c)
hereof, Indebtedness of the Company consisting of notes or debentures under the
2008 Indenture in an aggregate principal amount not to exceed $200,000,000, as
such amount is reduced on or after the date of issuance thereof; provided that
all net proceeds from issuances of notes or debentures under the 2008 Indenture
shall either (i) upon receipt thereof, be used to repurchase, redeem, repay or
otherwise extinguish the notes outstanding under the 1998 Indenture as of the
Amendment No. 3 Effective Date or (ii) to the extent such proceeds are not used
in the manner set forth in the foregoing clause (i), be placed in an account
with National City and will be used solely for the payment of Indebtedness
outstanding under the 1998 Indenture until such Indebtedness has been paid in
full; provided further that Indebtedness outstanding under the 1998 Indenture
shall be repaid in full on or prior to the 90th day from the initial date of
issuance of notes or debentures under the 2008 Indenture;”

SECTION 2.3. Amendments to Article IX. Article IX of the Existing Credit
Agreement is hereby amended as set forth below.

SECTION 2.3.1 Section 9.8 of the Existing Credit Agreement is hereby amended by
deleting the final sentence thereof in its entirety and replacing it with the
following:

“Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party or the Company to the contrary, the Administrative Agents, in
acting in such capacity under the Loan Documents, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.”

ARTICLE III

CONSENT AND WAIVER; EFFECTIVENESS

SECTION 3.1. Consent and Waiver. The Lenders hereby consent to the transactions
contemplated by the 2008 Indenture and hereby waive any Default or Event of
Default that may occur under any of the Loan Documents resulting from execution
and delivery of the 2008 Indenture.

SECTION 3.2. Conditions to Effectiveness. This Amendment No. 3 shall become
effective on the date first written above (the “Amendment No. 3 Effective Date”)
when the Administrative Agents shall have received counterparts of this
Amendment No. 3, which shall have been duly executed on behalf of each of the
Company and the Required Lenders.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Expenses and Fees. The Company shall promptly pay all legal fees
and expenses incurred by the Administrative Agents and their respective counsel
in connection with the preparation, negotiation and execution of this Amendment
No. 3 upon receipt of an invoice therefor.

SECTION 4.2. Representations and Warranties. The Company hereby represents and
warrants that (a) on and as of the date hereof and after giving effect to the
amendments contained herein, the representations and warranties set forth in
each Loan Document are, in each case, true and correct in all material respects
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and (b)  no
Default shall have occurred and is continuing on and as of the date hereof and
after giving effect to the amendments contained herein.

SECTION 4.3. Cross-References. References in this Amendment No. 3 to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment No. 3.

SECTION 4.4. Loan Document Pursuant to Existing Credit Agreement. This Amendment
No. 3 is a Loan Document executed pursuant to the Existing Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 4.5. Successors and Assigns. This Amendment No. 3 shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 4.6. Counterparts. This Amendment No. 3 may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment No. 3 by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment No. 3.

SECTION 4.7. Governing Law. THIS AMENDMENT NO. 3 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 4.8. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Company or any other
Obligor which would require the consent of the Lenders under the Existing Credit
Agreement or any of the Loan Documents.

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 3 as of the date first above written.

FERRO CORPORATION  

By: /s/ Sallie B. Bailey
Name: Sallie B. Bailey
Title: Chief Financial Officer
 

2

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as the Term Loan Administrative Agent
and as a Lender  

By: /s/ Brian Caldwell
Name: Brian Caldwell
Title: Director
 

By: /s/ Laurence Lapeyre
Name: Laurence Lapeyre
Title: Associate
 

3

NATIONAL CITY BANK,


as Revolving Loan Administrative Agent
and as a Lender  

By: /s/ Robert S. Coleman
Name: Robert S. Coleman
Title: Senior Vice President
 

4

Citicorp North America, Inc.,


as a Lender  

By: /s/ Daniel Gouger
Name: Daniel Gouger
Title: Vice President
   

FIRSTMERIT BANK, N.A.,


as a Lender  

By: /s/ Robert G. Morlan
Name: Robert G. Morlan
Title: Senior Vice President
   

KeyBank National Association,


as a Lender  

By: /s/ Brian P. Fox
Name: Brian P. Fox
Title: Assistant Vice President
   

PNC BANK, N.A.,


as a Lender  

By: /s/ Patrick Flaherty
Name: Patrick Flaherty
Title: Credit Officer
   

Fifth Third Bank,


as a Lender  

By: /s/ Roy C. Lanctot
Name: Roy C. Lanctot
Title: Vice President
   

JPMORGAN CHASE BANK, N.A.,


as a Lender  

By: /s/ Robert S. Sheppard
Name: Robert S. Sheppard
Title: Vice President
   

Fortis Bank S.A./N.V., New York Branch,


as a Lender  

By: /s/ Douglas Riahl
Name: Douglas Riahl
Title: Managing Director
 

By: /s/ John W. Deegan
Name: John W. Deegan
Title: Director & Group Head
   

LASALLE BANK NATIONAL ASSOCIATION,


as a Lender  

By: /s/ Beth A. Henry
Name: Beth A. Henry
Title: Officer
   

RBS Citizens, National Association
F/K/A CharterOne Bank, N.A.,


as a Lender  

By: /s/ Patrick F. Dunphy
Name: Patrick F. Dunphy
Title: Senior Vice President
   

The PRIVATEBANK AND TRUST COMPANY,


as a Lender  

By: /s/ John D. Barrett
Name: John D. Barrett
Title: Managing Director
   

TriState Capital Bank,


as a Lender  

By: /s/ Paul J. Oris
Name: Paul J. Oris
Title: Senior Vice President
   

US Bank, N.A.,


as a Lender  

By: /s/ Patrick McGraw
Name: Patrick McGraw
Title: Vice President
   

First Commonwealth Bank,


as a Lender  

By: /s/ Lawrence C. Deihle
Name: Lawrence C. Deihle
Title: Senior Vice President


5